*228OPINION OF THE COURT
Per Curiam.
On May 3, 2007, the respondent appeared in the Supreme Court, Richmond County, before Justice Leonard P. Rienzi and pleaded guilty to grand larceny in the second degree, under Penal Law § 155.40 (1), a class C felony, and the practice of law by an attorney who has been disbarred, suspended, or convicted of a felony, under Judiciary Law § 486, a class A misdemeanor.
The Grievance Committee moves to strike the respondent’s name from the roll of attorneys based upon his felony conviction pursuant to Judiciary Law § 90 (4).
By virtue of his felony conviction, the respondent ceased to be an attorney and counselor-at-law pursuant to Judiciary Law § 90 (4) (a) and was automatically disbarred.
Accordingly, the Grievance Committee’s motion to strike the respondent’s name from the roll of attorneys is granted, without opposition.
Prudenti, P.J., Miller, Schmidt, Crane and Balkin, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Dennis Emil Vourderis, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent, Dennis Emil Vourderis, shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Dennis Emil Vourderis, is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Dennis Emil Vourderis, has been issued a secure pass by the Office of Court Administration, *229it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).